Citation Nr: 1628929	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear.

2.  Whether the severance of service connection for hammertoes of the second, third, and fourth toes of the left foot was proper.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss in the left ear.  In September 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  When this case was before the Board in September 2015, it was remanded for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2015 remand, the Board requested an examination and directed the examiner to provide an opinion that addressed whether the Veteran's service-connected tinnitus caused or aggravated the hearing loss in his left ear.  Following the November 2015 examination, the examiner commented that it is well accepted that tinnitus does not cause or significantly aggravate hearing loss.  This phrasing leaves open the question of whether the Veteran's left ear hearing loss was aggravated by tinnitus.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the U.S. United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is appropriate to procure the requested opinion.

A September 2015 rating decision denied the Veteran's claim for a TDIU rating.  Another September 2015 rating action severed service connection for hammertoes of the second, third, and fourth toes of the left foot.  The Veteran submitted a notice of disagreement with severance in September 2015 and with the denial of a TDIU rating the next month.  

While the Veteran has submitted a notice of disagreement with these decisions, a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's records to be sent to the examiner who conducted the November 2015 VA examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  Based on a review of the record, the opinion provider should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's left ear hearing loss was aggravated by tinnitus.  The opinion must address the concept of aggravation, i.e. whether the disability increased in severity beyond its natural progression. 

2.  The AOJ should issue an appropriate statement of the case addressing the issues of whether the severance of service connection for hammertoes of the second, third and fourth toes of the left foot was proper and entitlement to a TDIU rating.  The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued

3.  The AOJ should then review the record and readjudicate the claim for service connection for hearing loss in the left ear.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




